356 S.W.3d 838 (2012)
Alphonso JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95931.
Missouri Court of Appeals, Eastern District, Division Four.
January 10, 2012.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Alphonso Jones (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant claims that the motion court clearly erred in denying his Rule 24.085 motion because he did not understand the significance of entering a blind plea.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*839 We affirm the judgment pursuant to Rule 84.16(b).